Citation Nr: 1544116	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  09-08 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for degenerative joint disease (DJD) of the cervical spine and cervical paravertebral muscle spasm, prior to July 17, 2009, and a rating higher than 20 percent thereafter.

2.  Entitlement to service connection for calcaneal spurs, right foot.

3.  Entitlement to service connection for a left arm disability.

4.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) prior to June 30, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active military service from January 1996 to June 1996, and April 1999 to April 2007.

This matter comes to the Board of Veterans' Appeals  (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which granted service connection for a mood disorder, assigning a 50 percent rating, effective April 10, 2007, the day after service discharge; granted service connection for a cervical spine disability, assigning a 10 percent rating, effective October 17, 2007; and denied service connection for bilateral calcaneal spurs, a left ankle disability, and a left arm disability.

In an April 2013 rating decision, the RO granted an increased rating for the cervical spine disability from 10 to 20 percent, effective July 17, 2009. 

In an October 2013 decision, the Board dismissed, per the Veteran's request, his appeal of entitlement to a rating higher than 50 percent for a mood disorder.  In that decision, the Board also remanded for further development the increased rating claim for cervical spine disability, and the service connection claims for bilateral calcaneal spurs, a left ankle disability, and a left arm disability.

In a March 2014 rating decision, the Appeals Management Center (AMC) granted service connection for status-post left ankle sprain and left calcific enthesopathy at the Achilles tubercle, assigning a 10 percent rating, effective April 10, 2007.  This award represents a complete grant of the benefits sought with respect to the Veteran's left ankle claim as well as the service connection claim for calcaneal spur in the left heel.  Nonetheless, because the Veteran appealed the denial of service connection for bilateral heel spurs, the service connection claim for right calcaneal spur is still in appellate status.

Subsequent to the issuance of the most recent supplemental statement of the case (SSOC), private medical evidence was added to the claims file along with a waiver of initial RO consideration.  See June 2015 appellant brief.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that VA must address the issue of entitlement to a TDIU in claims for higher ratings when the issue of unemployability either is expressly raised by the claimant or otherwise by the record.  The Veteran in this case has been in receipt of a TDIU since June 30, 2008.  See February 2013 rating decision.  This TDIU award represents only a partial grant of the benefits sought as the Veteran filed his underlying claim in July 2007, within one year of his service discharge in April 2007.  The RO recently proposed to terminate the Veteran's TDIU benefits because he failed to submit a requisite employment questionnaire; however, to date no action has been taken and the Board observes that the RO received a signed and completed employment questionnaire in late October 2014.  Accordingly, it appears that the TDIU grant from June 30, 2008 is still in effect.  However, for the reasons expressed above, the issue of entitlement to a TDIU prior to such date is currently before the Board.

Below, the Board adjudicates the increased rating claim for cervical spine disability only for the appeal period prior to July 17, 2009, and grants a TDIU for the applicable time period.  The increased rating claim for the cervical spine disability since July 17, 2009, as well as the service connection claims for left arm disability and right foot calcaneal spurs, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Prior to July 17, 2009, the Veteran service-connected cervical spine disability was primarily productive of degenerative joint disease (DJD), forward flexion to 45 degrees, pain on motion, and paravertebral muscle spasms but not severe enough to result in an abnormal gait or abnormal spinal contour.  

2.  Prior to July 17, 2009, there was no evidence of limitation of forward flexion of the cervical spine to 30 degrees or less; a combined range of motion of the cervical spine of 170 degrees or less; severe muscle spasm or guarding; evidence of disc disease or associated radiculopathy.  

3.  For the rating period on appeal prior to June 30, 2008, the Veteran was precluded, by reason of his service-connected psychiatric disorder, from obtaining and maintaining any form of gainful employment.


CONCLUSIONS OF LAW

1.  Prior to July 17, 2009, the criteria for an initial rating in excess of 10 percent for the Veteran's service-connected cervical spine disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code (DC) 5242 (2015).

2.  Prior to June 30, 2008, the criteria for a TDIU were met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

II.  VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In this case, the Veteran's cervical spine claim arose from his disagreement with the initial rating assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In addition, the Board is granting an award of TDIU for the period prior to June 30, 2008; this award represents a complete grant of the benefits sought.

VA also made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA medical and private treatment records, records from Social Security Administration (SSA) records, and lay statements in support of the claim.

As indicated, the Veteran's STRs are of record; however, the Veteran identified outstanding STRS dated from 2005 to 2007.  Accordingly, the Board requested them in its October 2013 remand.  In a December 2013 email however, the Records Management Center indicated that it was unable to locate the identified records and indicated that in the event that any additional STRs are located, they would be sent to the RO. There is no indication that any additional STRs have been received and the Board finds that additional efforts to obtain any such records would be futile.  Moreover, the Board notes that there is no indication that the Veteran's STR folder already associated with the claims file is incomplete.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.



III.  Pertinent Laws and Regulations Governing Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



A.   Cervical Spine Disability for the Appeal Period Prior to July 17, 2009

Disabilities of the spine are evaluated under the General Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a.  Intervertebral disc disease (also referred to as IVDS/degenerative disc disease/DDD) can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula). Id. 

In this case, the RO assigned a 10 percent rating under DC 5242 of the General Formula for the Veteran's cervical spine disability prior to July 17, 2009, and a 20 percent rating thereafter.  As indicated in the Introduction, the Board is only adjudicating the increased rating claim prior to July 17, 2009 in this decision; the remainder of the increased rating claim for his cervical spine disability is being remanded for further development.  

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine, as relevant here.  A 50 percent rating is not available for a cervical spine disability, and the next higher rating of 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.   See 38 C.F.R. § 4.25 (combined ratings table). 

Alternatively, under the IVDS Formula, incapacitating episodes of disc disease having a total duration of at least six weeks during the past 12 months warrants a 60 percent rating. For incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted. 38 C.F.R. § 4.71a, DC 5243. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34   (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

In this case, the Veteran's STRs show complaints in June 2000 of left back pain caused by fall of a rack of MK-19 weapons onto the Veteran's left hand.  X-rays of the cervical spine were not taken at that time.  However, the Veteran has since reported neck pain at that time.  In addition, a December 2004 individual sick slip shows a diagnosis of cervical muscle spasm.  The Veteran was discharged from service in April 2007.  

In July 2007, the Veteran filed a service connection claim for a cervical spine disability, as relevant here.  In October 2007, he was afforded a VA general medical examination for compensation purposes.  He stated that when the weapons rack fell on his left hand in service, he also felt his cervical spine tear.  On examination, his cervical paravertebral muscles were described as tender by the medical examiner.  Range of cervical spine motion was as follows:  forward flexion to 45 degrees; extension to 35 degrees; bilateral lateral flexion was to 30 degrees; and bilateral cervical rotation was to 40 degrees.  Pain was demonstrated throughout range of motion testing.  The Veteran indicated that he limited the use of his left arm to reduce pain in his neck.  There was no evidence of spinal ankylosis or vertebral fracture.  Muscle strength in the upper extremities was normal, with no abnormalities noted.  X-rays of the cervical spine taken in conjunction with the examination showed evidence of straightening of cervical lordosis and minimal early degenerative changes.  A magnetic resonance image (MRI) of the Veteran's cervical spine was normal, as was an EMG of the upper extremities.  The examination report noted that the Veteran retired in 2007 due to a psychiatric problem.  Final diagnoses were cervical paravertebral muscle spasms, mild DJD of the cervical spine, and no evidence of cervical discogenic disease or associated radiculopathy. 
As indicated, the February 2008 rating decision granted service connection for the cervical spine disability and assigned a 10 percent rating based on evidence of arthritis and pain on motion for the period prior to July 17, 2009.  

On review of all evidence of record, both lay and medical, the Board finds that an initial disability rating in excess of 10 percent is not warranted for the Veteran's cervical spine disability prior to July 17, 2009.  Significantly, there is no evidence of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, severe muscle spasm or guarding, to warrant a higher rating under the General Rating Formula.  Rather, the record reflects that the Veteran exhibited forward flexion of the cervical spine to no worse than 45 degrees, which was demonstrated during the October 2007 VA general medical examination.  Moreover, although muscle spasms in the Veteran's neck were demonstrated, there is no indication that those spasms were severe enough to result in an abnormal gait or spinal contour.  No abnormality of his gait or spinal contour was identified.  

There was objective evidence of pain on cervical spine during range of motion testing in October 2007.   Also, the Veteran reported that this pain in his neck limits his driving and household chores because any activity with his left hand/arm worsened his neck pain.  Although it does not appear that repetitive motion testing was conducted during the 2007 VA examination, he was able to forward flex his neck to 45 degrees on examination.  Indeed, there is no evidence of any additional functional loss, let alone a loss of 15 degrees to warrant a higher rating, in the cervical spine after repetitive motion.  Overall, any functional loss present in the cervical spine is adequately accounted for in the 10 percent rating assigned prior to July 17, 2009.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-207. 

Moreover, a higher rating is not warranted based on incapacitating episodes of IVDS. The Board recognizes that the October 2007 VA examiner responded "Yes" to the question of whether the Veteran had IVDS of the cervical spine.  This however appears to be an oversight, as the October 2007 MRI study was completely normal, showing no evidence of any IVDS, and the examiner affirmatively indicated, in the Veteran's final diagnosis, that there was no evidence of discogenic  disease in the cervical spine.  (IVDS was also not shown in the next compensation examination conducted in 2013).  Thus, the preponderance of the evidence supports a finding that IVDS of the cervical spine was not present prior to July 17, 2009; therefore DC 5243 is not applicable.  At any rate, no incapacitating episodes were demonstrated prior to July 17, 2009, therefore DC 5243 would not have provided for a higher rating.   

The Veteran is competent to report his observable cervical spine symptoms, such as pain and functional impairment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without the appropriate medical training and expertise, he is not competent to provide an opinion on a medical matter, such as the nature and severity of his cervical spine disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, although the Veteran's reports of symptoms have been considered, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent for his cervical spine disability prior to July 17, 2009.  

In deciding this claim, the Board also considered whether a separate rating is warranted for any related neurologic impairment of the upper extremities prior to July 17, 2009.  However, the medical evidence does not show that the Veteran experienced any such impairment during this time period.  As stated, examination of the upper extremities was normal during the October 2007 examination, the EMG showed no evidence of radiculopathy in the upper extremities, and the examiner affirmatively indicated the absence of any associated radiculopathy.  As such, a separate rating for neurologic impairment of the upper or lower extremities is not in order for the period prior to July 17, 2009.


IV.  Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected cervical spine disability are inadequate.   A comparison between the level of severity and symptomatology of the Veteran's assigned rating prior to July 17, 2009, with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Prior to July 17, 2009, the Veteran's cervical spine disability was primarily productive of DJD, forward flexion to no worse than 45 degrees with pain, and  paravertebral muscle spasms not resulting in abnormal gait or abnormal spinal contour and.   Notably, these signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5242, DeLuca, Mitchell, supra.  Accordingly, the rating criteria contemplate the Veteran's service-connected cervical spine disability during the applicable time period.  There is no evidence in the record or allegation of symptoms of and/or impairment due to this disability not encompassed by the criteria for the schedular rating assigned prior to July 17, 2009.  Referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is therefore not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disability experienced. However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional service-connected disability that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

B.  Inferred TDIU Request Prior to June 30, 2008

The Veteran maintains that he has been too disabled to work full-time since 2004.  See May 2009 and September 2011 TDIU applications.  A SSA disability determination and transmittal shows that he was deemed disabled as of December 2004 due to depression and PTSD.  However, the Board notes that SSA determinations regarding employability are not considered binding on VA, as SSA subscribes to different statutory and regulatory criteria.

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16.  

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

By way of history, the Veteran's STRs shows that he underwent multiple psychiatric and psychologic treatments and counseling during service.  For example, in December 2004, he was admitted to the hospital for psychiatric treatment.  According to an April 2005 STR, the medical examiner noted that the Veteran had been receiving psychiatric and psychological treatment since March 2003 and despite psychotherapy and oral medication, he was not showing any improvement.  The examiner noted that the Veteran was unable to be evaluated due to his condition and was on suicide watch.  Consequently, the Veteran was placed on convalescence leave until April 2005 due to major depressive disorder and PTSD and a temporary profile was issued until July 2005.  In June 2006, he was referred to the Physical Evaluation Board (PEB) for a determination of fitness for duty.  See June 2006 Medical Evaluation Board Psychiatric Addendum.  The PEB convened and issued an October 2006 report finding that the Veteran required multiple psychotropic medications during service and had been unable to return to work at his unit armory since December 2004.  As a result, he was placed on the Temporary Disability Retired List (TDRL).  He was discharged from military service in April 2007.  

In July 2007, he filed service connection claims for various disabilities.  Under the remarks section of his application for VA compensation (VA 21-526), he noted some medical and psychiatric problems that he experienced in service, such as having an "incoherent episode."  He stated further that "I believe my condition is permanent and I have no means to get treatment since I am not working due to my illness."   Subsequent evidence shows continued treatment for his psychiatric condition.  

The Veteran in this case met the minimum schedular percentage requirements for a TDIU prior to June 30, 2008.  Id.  Indeed, at that time, he was in receipt of an 80 percent rating based on a mood disorder, left shoulder disability, bilateral hand frostbite residuals, lumbar spine disability, and cervical spine disability.  (The RO recently recharacterized the service-connected psychiatric disorder to include PTSD).

Moreover, based on the record as a whole, the Board finds that, prior to June 30, 2008, he was precluded from securing and following substantially gainful employment due to his service-connected PTSD and mood disorder.  The evidence demonstrates that the Veteran received extensive psychiatric and psychologic treatment during service and ever since, without significant improvement and thus preventing him from engaging in any substantial gainful work.  Accordingly, the Board concludes that entitlement to a TDIU is established for the rating period on appeal prior to June 30, 2008.

Lastly, the Board notes that the Veteran is also in receipt of special monthly compensation under 38 U.S.C. § 1114 (s) and 38 C.F.R. § 3.350(i) on account of his PTSD and mood disorder upon, which the TDIU is based, and his remaining service-connected disabilities.  He is also in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) on account of loss of use of a creative organ.

ORDER

Prior to July 17, 2009, an initial rating higher than 10 percent for service-connected cervical spine disability is denied.

Prior to June 30, 2008, a TDIU is granted, subject to the laws and regulations governing monetary benefits.


REMAND

Further development is necessary prior to analyzing the merits of the remaining claims on appeal.

A.  Cervical Spine Disability from July 17, 2009

When the Veteran's cervical spine was last examined for VA compensation purposes in December 2013, he was diagnosed with a cervical strain only; there was no evidence of IVDS.  However, more recent private x-rays taken in February 2015 show evidence of mild degenerative spondylosis, minimal narrowing of intervertebral space at C5-6; and straightening of lordosis which may be related to muscle spasm.  This more recent evidence suggests a worsening of disability since last examined by VA, warranting an updated examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

B.  Left Arm Disability and Right Foot Calcaneal Spur Formation

VA addendums are needed to clarify the etiology of the currently diagnosed left arm disability and right foot calcaneal spur formation.

In its 2013 remand, the Board requested that the Veteran undergo examinations to ascertain, as relevant, the likely etiology of his left arm disability and bilateral calcaneal spurs.  In December 2013, the Veteran underwent a VA examination of the left arm and the medical examiner determined that the claimed left arm disability is less likely related to his military service, reasoning that no left arm condition was demonstrated on examination, other than the already service-connected left shoulder condition.  See also, June 2014 addendum.  

Nonetheless, as indicated in 2013 remand, the record does contain evidence of a current left arm disability, diagnosed in January 2011 as a scar on the left forearm.  Because the Veteran has been diagnosed with a left arm disability since the filing of the claim and during the pendency of the appeal, the examiner's rationale, as shown on the December 2013 VA opinion and June 2014 addendum is not adequate to decide the claim.  Clarification is therefore needed.

In December 2013, the Veteran also underwent a VA examination of the heels/ankles and the examiner determined that the claimed bilateral heels spurs were less likely related to service, reasoning that no heel spurs were seen on examination.  See also, September 2014 addendum.  Nonetheless, as noted in the prior remand, there is evidence of current bilateral heel formation, as evidenced by September 2007 private x-rays.  Therefore, the reasoning provided by the VA examiner in his December 2013 VA opinion and September 2014 addendum is inadequate to decide the claim.

Because the AMC subsequently awarded service connection for left calcific enthesopathy at the left Achilles tubercles, as well as status post left ankle strain, the Veteran's left heel claim has been fully granted.  However, his service connection claim for right heel spurs is still in appellate status.  Therefore, clarification is also needed to ascertain the likely etiology of the Veteran's right heel spurs as the Board has determined herein that the December 2013 VA opinion and September 2014 addendum are not adequate to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  After associating any outstanding evidence with the claims file, forward the Veteran's record to the medical examiner who conducted the December 2013 VA examination or, if she is unavailable, from another suitably qualified clinician.  The purpose of this addendum is to clarify the etiology of the Veteran's left arm disability.  

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

Although review of the claims file is imperative, attention is called to the following:

*STRs noting trauma to left hand.

*An October 2007 VA general medical examination report noting complaints of left arm pain and swelling since trauma to the arm in 2000 while on active duty.

*A January 2011 private treatment record noting a scar on the left forearm.

*The December 2013 VA examination report and June 2014 VA addendum.

*The Veteran's competent reports of continuing left arm symptoms since service.

AFTER reviewing the claims file, the examiner is asked to determine whether the Veteran's left forearm scar had its onset during service or is otherwise related to it. Reconcile the opinion with all evidence, to include the pertinent evidence noted above.

A complete rationale should be provided for any opinions expressed and conclusions reached.
 
2.  Forward the Veteran's claims file to the medical examiner who conducted the December 2013 VA heel examination or, if she is unavailable, from another suitably qualified clinician.  The purpose of this addendum is to clarify the etiology of the Veteran's RIGHT calcaneal spur formation.  

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

Although review of the claims file is imperative, attention is called to the following:

*A June 2005 Report of Medical Examination (DD Form 2808)/Medical Board Evaluation report reflecting that clinical evaluation of the lower extremities was abnormal, and a notation of bilateral tenderness of the calcaneal bone and Achilles insertion.

*A June 2005 Report of Medical History (DD Form 2807-1) showing the Veteran's complaints of having had foot trouble and the examiner's notation of bilateral ankle pain.

*July 2005 X-rays showing evidence of bilateral enthesophyte formation in the posterior portion bilaterally.

* September 2007 private x-rays showing bilateral heel spur formation. 

*October 2007 VA x-rays showing bilateral calcaneal calcific enthesopathic changes. 

*December 2013 VA examination report and September 2014 VA addendum.

*The Veteran's competent reports of having had right heel pain during and ever since service.



AFTER reviewing the claims file, the examiner is asked to provide an addendum addressing the following:

a).  Determine whether the Veteran's current right heel spur formation (as shown on September 2007 private x-rays and October 2007 VA x-rays) had its onset during service or is otherwise related to it.  Reconcile the opinion with all evidence, to include the pertinent STRs noted above.

b).  Provide an opinion as to whether the Veteran's current RIGHT calcaneal spur formation is proximately due to, or AGGRAVATED by, his any service connected disability, particularly to include his left ankle and/or lumbar spine disabilities.  

A complete rationale should be provided for any opinions expressed and conclusions reached.

3.  Schedule the Veteran for an examination to evaluate the current severity of his cervical spine disability.  

4.  Thereafter, readjudicate the remaining issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a SSOC and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the 



United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


